Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 28-32, 35, 37-39 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (US Patent 6,785,769), in view of Flack et al. (US Pre-Grant Publication 2012/0203861), in view of Shaw et al. (US Pre-Grant Publication 2015/0373191) in view of Venkataramani (US Pre-Grant Publication 2012/0173541). 

As to claim 21, Jacobs teaches a system, comprising: 
a platform datastore configured to store data item information (see 4:10-40 for a description of the cache system of Jacobs in general, wherein multiple versions of requested objects may be stored. The cache returns a requested version upon examining parameters associated with the request); 
at least one processor configured to execute a shared cache application (see 4:10-40 for a shared cache application with multiple versions), 
wherein the shared cache application is operatively coupled to shared cache memory and is configured to: 
receive a data item key corresponding to a request from a user profile operating on a media player (see 4:10-54. A request for a data item may be received from a user operating on a media player); 
determine that at least two versions of a data item both correspond to the data item key of the request and are stored … by a shared cache (see 4:10-54. Multiple different versions of data items may exist in the shared cache. The data may be associated with a user profile, in that the data is accessed by a user with a profile and the “level” of a user may affect the data retrieved, see 4:41-54), 
the at least two versions of the data item corresponding to two different versions of … a media player accessed by the user profile (see 4:41-54. Different versions may exist based on the “level” of a user. These are different versions of the content platform and are associated with a browser, or media player, that is accessed by the user), 
including both a first version of the data item including a first value corresponding to a first version of … the media player and a second version of the data item including a second value corresponding to a second version of … the media player (see 4:41-54. Two different versions of data items may exist based on the content platform associated with the browser of the user); 
… 
Jacobs does not explicitly teach: 
At least two versions of a data item … stored as part of the requesting user profile as managed by a shared cache; 
The at least two versions of the data item corresponding to two different versions of at least one of: hardware or firmware of the media player; 
receive a cache update request for the data item, the cache update request including: a version agnostic identifier corresponding to the user profile, an attribute of the user profile, a new value for the attribute, and a version identifier identifying the first version of the data item; and
update the first value of the first version of the data item, responsive to the cache update request, wherein the second value of the second version of the data is unchanged by the updating
Flack teaches: 
a platform datastore configured to store data item information (see paragraph [0008]. A content provider might create multiple version of content information. As noted in paragraph [0010], the multiple versions of information can be stored in a content cache. This content cache is a platform datastore); 
at least one processor configured to execute a shared cache application (see paragraph [0039]), 
wherein the shared cache application is operatively coupled to shared cache memory (see paragraph [0037]) and is configured to: 
receive a data item key corresponding to a request from a user profile operating on a media player (see paragraph [0089]. The system receives a request with a given URL, or data item key); 
determine that at least two versions of a data item both correspond to the data item key of the request and are stored as part of the requesting user profile as managed by a shared cache (see paragraphs [0089]-[0090]. The system stores multiple versions of content, each version associated with different sets of client devices. Each of the different versions are stored as part of a device profile for that content, or requesting user profile, see paragraphs [0078]-[0079] and Figure 5. As noted in paragraph [0086], multiple versions of content may match with a user’s device profile); 
the at least two versions of the data item corresponding to two different versions of a at least one of: hardware or firmware of a media player accessed by the user profile (see paragraph [0010]. The different versions are associated with different sets of client devices. Also see paragraph [0089]-[0090] for details of the content request), 
including both a first version of the data item including a first value corresponding to a first version of the hardware or firmware of the media player and a second version of the data item including a second value corresponding to a second version of the hardware or firmware of the media player (see paragraphs [0010] and [0089]-[0090]. Multiple different versions of data items exist associated with different classes of devices, or hardware. A request for content is analyzed to determine the type of device submitting the request. The version of content associated with that device is then delivered to the user); 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Jacobs by the teachings of Flack because both references are directed towards maintaining multiple versions of content for a client. Flack merely adds to Jacobs additional criteria that Jacobs could consider when responding to requests to access particular versions. This will increase accessibility for a user of Jacobs. 
Shaw teaches to receive a cache update request for the data item, the cache update request including: a version agnostic identifier corresponding to the user profile … a new value for the attribute, and a version identifier identifying the first version of the data item (see paragraphs [0026]-[0027]. Different application providers may provide updates to a user profile. Each of the user profiles is marked with a version number and updated with the additional data); and
update the first value of the first version of the data item, responsive to the cache update request, wherein the second value of the second version of the data is unchanged by the updating (see paragraphs [0027]-[0028]. While new profiles may be updated with the first value of the first version, other values of other versions are maintained). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Jacobs by the teachings of Shaw because both references are directed towards maintaining multiple versions of content for a client. Shaw merely adds to Jacobs the ability of additional memory management techniques that will allow a client to have more easy access to multiple versions. This will increase accessibility for a user of Jacobs. 
Venkataramani teaches to receive a cache update request for the data item, the cache update request including: a version agnostic identifier corresponding to the user profile, an attribute of the user profile, a new value for the attribute, and a version identifier identifying the first version of the data item (see paragraphs [0036]-[0037] and [0046]. Paragraph [0046] shows that a request to update an object includes a nodeID, payload, and metadata. A nodeID is a version agnostic identifier corresponding to a user profile. Paragraphs [0036] and [0037] show that payload include name/value pairs (an attribute of the user profile / new value for the attribute), and metadata includes timestamps (which is a version identifier). Thus, Venkataramani shows that an update request may contain the four claimed data items). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Jacobs by the teachings of Venkataramani because both references are directed towards maintaining versions of content. Venkataramani merely describes the details of data transmission when updating content. One of ordinary skill in the art at the time the invention was filed would have found it obvious to for update messages of Jacobs to contain the data variables of Venkataramani because Venkataramani provides a cost-effective infrastructure that can efficiently and successfully scale with increasing users and data content (see paragraph [0016]). 

As to claim 22, Jacobs as modified teaches the system of claim 21, wherein 
the first version of the data item is associated with a first data item key for identifying the first version of the data item cached in the shared cache memory (see Jacobs 4:10-24, wherein each request for a particular object may use an identical data identifier (e.g., URI, URL) to identify the desired data and be accompanied by additional request parameters to identify the version in the shared cache memory. See 4:41-54 for parameters that may be used to disambiguate requests. The parameters are “data item keys”), and
the second version of the data item is associated with a second data item key for identifying the second version of the data item cached in the shared cache memory (see Jacobs 4:10-24 and 4:41-54 for disambiguating data versions using different parameters. The parameters are “data item keys”).  

As to claim 23, Jacobs as modified teaches the system of claim 21, wherein 
the first version of the data item includes a first attribute-value pair identifying a first datastore property and the first value (see Jacobs 4:10-24. A first version has a first property, such as a URI or URL, is associated with a first value),Atty. Dkt. No. 3634.0650001- 5 -Bill ATARASApplication No. 16/281,885 
the second version of the data item includes a second attribute-value pair identifying a second datastore property and the second value (see Jacobs 4:10-24. A second version has a second property, such as the URI or URL, that is associated with a second value), and 
the first datastore property and the first value is substantially equivalent to the second datastore property and the second value (see Jacobs 4:10-24. Jacobs notes that the first and second version may each be associated with identical URI or URLs).  

As to claim 24, Jacobs as modified teaches the system of claim 21, further comprising: 
a first version of a platform application configured to at least receive a request to access the data item information from a first version of a media device, wherein the request from the first version of the media device includes the version agnostic identifier (see Jacobs 4:10-24 and 4:41-54. The request may be sent with a version agnostic identifier, or the URL / URI, which identifiers the data item regardless of version. Notably, the disambiguating variables discussed in 4:41-54 include “a type of user agent (i.e., a browser)” and “a version or particular type of user agent.” Both of these identify different versions of a media device); and 
a second version of the platform application configured to at least receive a request to access the data item information from a second version of the media device, wherein the request from the second version of the media device includes the version agnostic identifier (see Jacobs 4:10-24 and 4:41-54. The request may be sent with a version agnostic identifier, or the URL / URI, which identifiers the data item regardless of version, wherein the disambiguating parameter identifies different versions of a media device).  

As to claim 25, Jacobs as modified teaches the system of claim 24, wherein 
the first version of the platform application is further configured to at least transmit a first cache write request to the shared cache application to request caching of the first version of the data item in the shared cache memory, in response to the request to access the data item information from the first version of a media device (see Jacobs 6:15-22. If there is a request for an item that results in a cache miss, the item is requested from the origin server and may be cached), and 
the second version of the platform application is further configured to at least transmit a second cache write request to the shared cache application to request caching of the second version of the data item in the shared cache memory, in response to a request to access the data item information from the second version of the media device (see Jacobs 6:15-22. If there is a request for an item that results in a cache miss, the item is requested from the origin server and may be cached). 

As to claim 26, Jacobs as modified teaches the system of claim 25, wherein 
the first cache write request includes the first version of the data item and a first data item key generated based on combining the version agnostic identifier and a first version specific identifier associated with the first version of the data item (see Flack paragraph [0082]. A string combining the version agnostic identifier and a version specific identifier is stored), andAtty. Dkt. No. 3634.0650001-6-Bill ATARAS 
Application No. 16/281,885the second cache write request includes the second version of the data item and a second data item key generated based on combining the version agnostic identifier and a second version specific identifier associated with the second version of the data item (see Flack paragraph [0082]. A string combining the version agnostic identifier and a version specific identifier is stored).

As to claims 28 and 35, see the rejection of claim 21. 
As to claim 29, see the rejection of claim 22. 
As to claims 30 and 37, see the rejection of claim 23. 
As to claims 31 and 38, see the rejection of claim 25. 
As to claims 32 and 39, see the rejection of claim 26. 

As to claim 41, Jacobs as modified teaches wherein the first version of the platform is associated with a first device, and the second version of the platform is associated with a second device, different from the first device (see Jacobs 4:41-54. Notably, the disambiguating variables discussed in 4:41-54 include “a type of user agent (i.e., a browser)” and “a version or particular type of user agent.” Both of these identify different versions of a media device).

As to claim 42, Jacobs as modified by Flack teaches computer implemented method of claim 28, wherein the version identifier identifying the first version of the data item comprises a version specific identifier received from the media player (see Flack paragraphs [0078]-[0079]. A client may submit a request containing an id associated with a specific version).

As to claim 43, Jacobs as modified teaches wherein the version specific identifier differentiates the first version of the data item stored as part of the requesting user profile from the second version of the data item stored as part of the requesting user profile (see Flack paragraphs [0078]-[0079] for a version specific identifier that differentiates between versions). 


Claims 27, 34, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (US Patent 6,785,769), Flack et al. (US Pre-Grant Publication 2012/0203861), in view of Shaw et al. (US Pre-Grant Publication 2015/0373191) in view of Venkataramani (US Pre-Grant Publication 2012/0173541), and further in view of Fablet et al. (US Pre-Grant Publication 2015/0019676). 

As to claim 27, Jacobs as modified teaches the system of claim 26. 
Jacobs does not explicitly show wherein the shared cache application is further configured to: 
receive an active versions request from the first version of the platform application to retrieve a collection of version specific identifiers,
wherein the collection of version specific identifiers includes the second version specific identifier and excludes the first version specific identifier.
Fablet teaches: 
receive an active versions request from the first version of the platform application to retrieve the collection of version specific identifiers (see Fablet paragraphs [0197]-[0198]. A list of updated version specific identifiers is received),
wherein the collection of version specific identifiers includes the second version specific identifier and excludes the first version specific identifier (see Fablet paragraphs [0197]-[0198]. The list of updated version specific identifiers excludes the initial version identifiers).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Jacobs by the teachings of Fablet because both references are directed towards maintaining multiple versions of content and caching updated versions of content. Fablet merely adds to Jacobs the ability to recognize and call for updated content, which will increase efficiency when tracking and updated content. This will increase the efficiency and usability for a user of Jacobs. 

As to claim 34, Jacobs as modified teaches the computer implemented method of claim 32.
Jacobs does not clearly teach further comprising:
Receiving an active versions request from the first version of the platform application to retrieve a collection of version specific identifiers, wherein the collection of version specific identifiers includes the second version specific identifier and excludes the first version specific identifier; 
Transmitting an active versions response to the first version of the platform application in response to the active versions request, wherein the active versions response includes the collection of version specific identifier. 
Fablet teaches: 
Receiving an active versions request from the first version of the platform application to retrieve a collection of version specific identifiers, wherein the collection of version specific identifiers includes the second version specific identifier and excludes the first version specific identifier (see Fablet paragraphs [0197]-[0198]. A list of updated version specific identifiers is received. The list of updated version specific identifiers excludes the initial version identifiers); 
Transmitting an active versions response to the first version of the platform application in response to the active versions request, wherein the active versions response includes the collection of version specific identifier (see Fablet paragraphs [0197]-[0198]. The list of active versions is sent to the client with updates). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Jacobs by the teachings of Fablet because both references are directed towards maintaining multiple versions of content and caching updated versions of content. Fablet merely adds to Jacobs the ability to recognize and call for updated content, which will increase efficiency when tracking and updated content. This will increase the efficiency and usability for a user of Jacobs. 

As to claim 40, see the rejection of claims 27 and 34. 

Response to Arguments
Applicant's arguments filed 11 February 2022 have been fully considered but they are not persuasive. 

Applicant argues that “For example, Flack describes that content is adapted for different devices on-the-fly, and selects the adapted content based on the requesting device, but does not describe the claim language … By contrast, the claim language generally describes receiving a data item key from a user profile, determining two versions of the data item corresponding to the data item key are stored for the user profile, and selecting the correct version based on the device (e.g., hardware/firmware).”
In response to this argument, Examiner notes that Flack shows to receive a request with a given URL, or data item key (see paragraph [0089]). Flack also shows a system that stores multiple versions of content, each version associated with different sets of client devices, see paragraphs [0089]-[0090]. Each of the different versions are stored as part of a device profile for that content, or requesting user profile, see paragraphs [0078]-[0079] and Figure 5. As noted in paragraph [0086], multiple versions of content may match with a user’s device profile, such that a correct version may be selected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/Primary Examiner, Art Unit 2152